Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 Claim Status
	Claims 1, 2, 5, 7, 9-11 and 19-23 are currently active in the application with claims 1, 2 and 9-11 being amended and claims 19-23 being added by the Applicant.
Response to Amendment
	Applicant’s amendments received in the response filed on August 10, 2022 have been carefully considered but do not place the application in condition of allowance as discussed below.
	Applicant’s arguments as to the rejection of the claims over 35 USC 112(a) and (b) have been considered.  In view of these and applicant’s amendments, these rejections have been withdrawn as to the interpretation of the hydrogen-based stream being mainly hydrogen (major constituent).
Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  The instant claims utilize CPOX without first defining the term.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are two reactors in claim 1.
Claim 7 recites the limitation "the reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there are two reactors in claim 1.
Claim 22 recites the limitation "the reactor" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there are two reactors in claim 1.
Claim 23 recites the limitation "the reactor" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there are two reactors in claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Regarding claims 22 and 23, the instant claims depend from claims 1 and 2 respectively and are both to “a combined CPOX and RWGS reactor”.  Claims 1 and 2 are to treating a gas mixture in a reactor and conducting a catalytic partial oxidation and reverse water-gas shift reaction.  The instant claims therefore are not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 7, 9 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta and further in view of Drvevich et al. (US 2014/0148519) hereafter Drvevich, Steynberg et al. (US 2009/0186952) hereafter Steynberg, Goetsch et al. (USP 5,654,491) hereafter Goetsch and Schmidt et al. (USP 6,254,807) hereafter Schmidt.
Considering Claims 1, 2, 11, 21, 22 and 23, Dutta discloses a catalytic partial oxidation process (CPOX) [0003] producing synthesis gas [0014] at a reaction temperature of less than 1300°C [0015], [0017] and [0044] which overlaps or encompasses the instantly claimed ranges and wherein the catalyst comprising Rh, Ni and an alumina support (Al2O3) [0032] is contained within a reactor [0017] and therefore discloses a noble metal (Rh), a support (Al2O3) and a transition metal (Ni) which can be represented as Rh/Al2O3, NiRh/Al2O3 and Ni/Al2O3.  Dutta further discloses that a hydrocarbon feed comprising hydrocarbons, hydrogen, carbon monoxide and carbon dioxide is combined with an oxygen-containing stream [0031] and (Fig. 1, items 12 and 14) with a contact time of less than 50 millisec [0081] which overlaps the instantly claimed range.  The ordinary skilled artisan would understand that synthesis gas comprises hydrogen and carbon monoxide.  Dutta further discloses that combustion reactions also occur which are exothermic [0029] and therefore supply heat.  Additionally, Dutta discloses that the use of CPOX produces a syngas stream having a H2:CO ratio of 2:1 [0007] and [0028] which is useful in downstream processes such as Fischer-Tropsch [0084]. 
	Although Dutta does not disclose that the individual streams of carbon dioxide, hydrogen and hydrocarbon are individually added to the oxygen stream, there is no patentable difference between adding a mixture to the reactor and pre-mixing individual streams as no reactions occur outside of the catalytic reactor unless a new and unexpected result can be shown.  Additionally, applicant’s disclosure defines the hydrocarbon stream as also containing hydrogen, carbon monoxide and/or carbon dioxide (Page 3) and the carbon dioxide stream containing hydrocarbons (Pg. 4) and that the hydrogen stream “mainly consists of hydrogen” (Pg 4) and therefore also contains other constituents.
Additionally, the instant claim is to reacting carbon dioxide with hydrogen in the presence of oxygen by partial oxidation to produce a product comprising at least carbon monoxide and hydrogen thereby producing heat however it is known by the ordinary skilled artisan that partial oxidation is a reaction between a hydrocarbon and oxygen as taught by Dutta (Eqn. 2) who also teaches that steam reforming and the water gas shift reactions may occur to a lesser extent (Eqn. 3 and 4) which denotes that the water-gas shift reaction also occurs in the reverse (RWGS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Dutta would react the methane with oxygen to affect the partial oxidation process.
Dutta does not explicitly disclose that the RWGS reaction occurs.
Schmidt discloses a process for controlling the amount of hydrogen and carbon monoxide produced during a catalytic partial oxidation process wherein the catalyst comprises an alumina support on which nickel (Ni) and rhodium (Rh) are applied (Col. 5, ln 1-5 and Col. 6, ln 16-26) wherein Schmidt discloses a reverse water-gas shift reaction also occurs (Col. 8, ln 55 to Col. 9, ln 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that a reverse water-gas shift reaction would occur in addition to the CPOX reaction in the process of Dutta as taught by Schmidt and therefore Dutta discloses that the reactor is a combined CPOX and RWGS reactor.
Dutta discloses that the partial oxidation process utilize catalyst contact times that are very short on the order of milliseconds so that the desired reactions occur [0009].  Dutta does not disclose a feed gas velocity.
	Goetsch discloses a partial oxidation of methane process wherein the velocity of the feed is greater than 0.1 m/s (Col. 7, ln 26-31) which overlaps the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed velocity using the range of Goetsch as a guide in the process of Dutta.
Drnevich discloses a hybrid plant for liquid fuel production by Fischer-Tropsch comprising an autothermal reformer (ATR) syngas generator utilizing partial oxidation and a Fischer-Tropsch (F-T) plant wherein the F-T plant utilizes a syngas stream having a H2:CO ratio of about 2:1[0002], [0016], [0017] and Table 2.  Drnevich further discloses that the off-gas from the F-T process is recycled to the ATR [0063].
Steynberg discloses a process for the preparation and use of synthesis gas in a F-T process wherein the syngas has a H2:CO ratio of about 2 [0004] and wherein the unreacted hydrogen and carbon monoxide, contained in the F-T tail gas is purified and returned to the syngas generator [0004]-[0017].
Therefore, it would have been obvious to one of ordinary skill in the art to return the purified hydrogen and carbon monoxide of Steynberg having a 2:1 H2:CO ratio as taught by both Drnevich and Steynberg to the CPOX of Dutta.  It would also be obvious that this recycle stream would be mostly hydrogen which would then be combined with the hydrocarbon stream of Dutta who teaches that the hydrocarbon stream need not be pure [0031].
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 5 and 20, the significance of Dutta Drvevich, Steynberg, Goetsch and Schmidt as applied to Claims 1 and 2 is explained above.
Dutta discloses a reaction pressure of at least 2 atm [0079] thereby encompassing the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 7, the significance of Dutta Drvevich, Steynberg, Goetsch and Schmidt as applied to Claim 1 is explained above.
Dutta discloses that the products are cooled [0045].
	Considering Claims 9, 10 and 19, the significance of Dutta Drvevich, Steynberg, Goetsch and Schmidt as applied to Claims 1 and 2 is explained above.
Dutta discloses that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but provides no guidance as to the reaction conditions.
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] and generally discloses that a Fischer-Tropsch process operates at a temperature between 400° and 700°F (about 200° to about 370°C) and a pressure between 300 and 700 psia (about 20 to 48 bar) both of which overlap the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the Fischer-Tropsch process of Dutta would operate within the range as disclosed by Drnevich.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta, Drvevich et al. (US 2014/0148519) hereafter Drvevich and Steynberg et al. (US 2009/0186952) hereafter Steynberg, Goetsch et al. (USP 5,654,491) hereafter Goetsch and Schmidt et al. (USP 6,254,807) hereafter Schmidt as applied to Claim 1 and further in view of Aasberg-Petersen et al. (US 2014/0135409) hereafter Petersen.
Considering Claim 11, the significance of Dutta Drvevich, Steynberg, Goetsch and Schmidt as applied to Claim 1 is explained above.
Dutta discloses that the carbon dioxide stream need not be pure and further may include methane, water, CO and CO2 [0031] and that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but does not disclose utilizing a recycle stream from the FT process.
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] with a carbon dioxide stream being recycled to the reformer [0020].
Petersen discloses a catalytic partial oxidation process coupled with a FT process and that the FT tail gas is recycled to the partial oxidation reactor [0008] wherein it is known to the ordinary skilled artisan that tail gas comprises methane, hydrogen, CO and carbon dioxide [0002] and [0003].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recycle the tail gas from the Fischer-Tropsch of Dutta to the input to the catalytic partial oxidation reactor for generating syngas.  The ordinary skilled artisan would have a reasonable expectation of success as Dutta discloses that the feed gas to the partial oxidation reactor utilizes a feed gas as disclosed by Petersen and would therefore be motivated to utilize any particular feed stream to improve process economics.
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 8 that none of the cited prior art discloses a two reactions.  This has been addressed above with Dutta disclosing that a RWGS reaction occurs to a minor extent and is also disclosed by the addition of Schmidt as discussed above.  Applicant further argues that the cited references do not disclose a temperature and noble element/support.  This is not convincing as Dutta discloses the instant reaction temperature as well as a noble element, transition element and alumina support as discussed above.
Applicant argues the importance of premixing oxygen and carbon dioxide which is then supplied to a hydrogen stream and fed at a high velocity but provides no evidence in the record.  High feed rates to a CPOX process is known in the art as taught by Dutta and discussed above [0007] and [0081] wherein it is desirable to provide for a catalyst contact time of less than 10 msec which would translate into a high feed gas velocity as supported by Goetsch.
Applicant argues on page 9 of the criticality of reaction temperature which is also a of concern Dutta wherein a maximum allowed temperature as low as 900°C is preferred but is dependent upon the catalyst composition and thermal stability [0042] and further discloses a discharge temperature from the catalyst beds from about 900°C and 1000°C [0044].  Therefore, Applicant’s arguments are not convincing.
Applicant argues beginning on page 9 that the combined references only teach the feed gas velocity past the catalyst, not fed to the reactor.  This is not convincing as it would be logical to deduce that a high feed velocity past the catalyst would require a similarly high feed gas velocity to the reactor.
Applicant’s argues beginning on page 10 that two reactions, CPOX and RWGS, occur within the reactor.  This has bee addressed above however Dutta provides guidance that both WGS and RWGS occur within the reactor per equation 4 which denotes that the WGS reaction and RWGS both occur which is supported by Schmidt and discussed above.
Applicant agues beginning on page 13 that the cited references teach away simply because they do not explicitly teach a RWGS reaction also occurs within a CPOX reactor.  This is not convincing as a finding of teaching away cannot be made simply by the omission of a particular trait.  First, the cited references teach the reaction condition, the reactants and the catalysts utilized by the instant invention and therefore the RWGS reaction would inherently be present as suggested by Dutta (Eqn 4).  Second, this is further supported by Schmidt and discussed above.  
In response to applicant's argument on page 14 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduction of hotspots and reduced carbon formation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Claims 1, 2, 5, 7, 9-11 and 19-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732